 

Exhibit 10.1

 

TECHCARE CORP.

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of January
6, 2020, and is among TechCare Corp., a Delaware corporation (the “Company”),
the Company’s directors and Citrine S A L Investment & Holdings Ltd. on behalf
of itself and/or any of its limited partners and/or any other entities, as
designated by it from time to time (“Investor”). Details of any limited partners
or other entities so designated by Investor will be appended hereto prior to the
Closing.

 

SECTION 1: SALE AND ISSUANCE

 

1.1 Sale and Issuance of Shares. Subject to the terms and conditions of this
Agreement, Investor agrees to purchase, and the Company agrees to sell and issue
to Investor, 893,509,276 shares of the Company’s common stock, par value $0.0001
per share (the “Common Stock”), which represents 95% of the fully diluted
capital stock of the Company as of immediately following the Closing (the
“Shares”), at an aggregate purchase price of $150,000 (the “Purchase Price”).
The Purchase Price may at the Investor’s discretion be paid in the form of a
loan. The number of shares to be issued to Investor will be adjusted as
necessary such that it represents 95% of the fully diluted capital stock of the
Company as of immediately following the Closing.     1.2 Use of Proceeds – it is
hereby agreed that the full Purchase Price, together with an equity investment
to be paid by YMY Industry Ltd. prior to the Closing (the “YMY Investment”),
shall be transferred by the Company to its subsidiary, Novomic, within five
business days following the Closing. Neither the Company and/or Citrine (and/or
any others on each of their behalf) shall have any right, claim and/or demand
towards Novomic (and/or any others on its behalf) regarding the transfer and
utilization of such funds, as aforesaid in this Section 1.2.

 

SECTION 2: CLOSING DATES AND DELIVERY

 

2.1 Closing. The purchase, sale and issuance of the Shares (the “Closing”) shall
take place as soon as practicable, provided that all the conditions to the
Closing set forth in Section 6 are satisfied or waived, or such later date as
the Company and the Investor shall mutually agree (the “Closing Date”). Each
party to this Agreement shall work expeditiously and in good faith to procure
the satisfaction of all the conditions to Closing set forth in Section 6 of this
Agreement. If 20 days following the signing of this Agreement the Novomic
Divestment has for any reason (which may include delay in obtaining SEC approval
for the Company’s 14-C filing) not been completed, the Closing shall, at
Investor’s discretion, take place notwithstanding section 6.2(b) hereof,
provided all other conditions to Closing set forth in Section 6 have been
satisfied or waived. Investor may at its discretion defer the Closing for an
additional period or periods determined by it to enable the Novomic Divestment
to be completed prior to Closing. All costs associated with Novomic after the
Closing will be borne by Novomic and not by the Company whether or not the
Novomic Divestment has been completed.

 

2.2 Delivery. On the Closing Date, the Company shall deliver the following:

 

  (a) this Agreement duly executed by the Company; and         (b) the
certificates representing the Shares to the Investor, which shall be registered
in such name or names as Investor may request, which delivery shall be made
against payment of the Purchase Price for the Shares, by wire transfer within
five business days following the Closing in accordance with the Company’s
written instructions.

 

SECTION 3: REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company and each of its directors hereby represent and warrant to Investor
as follows, and shall each be jointly and severally liable in respect of a
breach of these representations and warranties:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to execute
and deliver this Agreement and all other documents required to be executed and
delivered by the Company in connection with this Agreement (collectively, with
the Agreement, the “Transaction Documents”), to perform its obligations
hereunder and thereunder, and to issue and deliver the Shares and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Transaction Documents.

 

   

 



 

3.2 Subsidiary. As of the Closing, subject to section 2.1 hereof, the Company
will own 10% of the fully diluted capital stock of Novomic Ltd., an Israeli
company (“Novomic”), and has divested, all other holdings in Novomic (the
“Novomic Divestment”). The Company will have obtained all necessary
authorizations, including without limitation corporate, shareholder and other
approvals for the Novomic Divestment. Novomic is duly organized, validly
existing and in good standing under the laws of Israel. If for any reason the
Closing occurs prior to completion of the Novomic Divestment, the Company will
not be obliged to bear any costs associated with Novomic.

 

3.3 Capitalization.

 

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of 500,000,000 shares of Common Stock, of which 35,449,398
shares are issued and outstanding, and 50,000,000 shares of Preferred Stock, par
value $0.0001 per share, of which 10,334,828 are issued and outstanding. Prior
to the Closing, the Company will issue 931,034 shares of Common Stock to YMY
Industry Ltd. in consideration for the YMY Investment. As of immediately
preceding the Closing, the authorized capital stock of the Company consists of
1,500,000,000 shares of Common Stock, of which 940,536,080 shares are issued and
outstanding, and 50,000,000 shares of Preferred Stock, par value $0.0001 per
share, none of which are issued and outstanding. The Shares shall have the
rights, preferences, privileges and restrictions set forth in the Company’s
Certificate of Incorporation as currently in effect (the “Charter”). The Company
has made available to Investor the Charter as an attachment to its SEC filing on
Form 10K of March 28, 2019, and no steps have been taken by the board of
directors or any stockholder of the Company to authorize or effect any amendment
or other modification to the Charter except to effect the change from
500,000,000 to 1,500,000,000 shares of Common Stock in the authorized capital
stock of the Company.

 

(b) As of the date of this Agreement, there are outstanding options to purchase
2,308,532 shares of Common Stock, and there are outstanding warrants to purchase
920,001 shares of Common Stock and preferred stock. As of the Closing, there are
no options, warrants, convertible securities or other rights, agreements or
arrangements to purchase any of the Company’s authorized and unissued capital
stock and no shares of capital stock of the Company are reserved for issuance,
except for 931,034 shares of Common Stock to be issued prior to the Closing to
YMY Industry Ltd. in consideration for the YMY investment, 311,544 options to
purchase shares of Common Stock and an aggregate of 2,000,000 shares of Common
Stock of the Company reserved for issuance pursuant to the Company’s 2018 Stock
Incentive Plan. The Company is not subject to any agreement, arrangement or
other obligation with respect to the registration of any securities of the
Company.

 

(c) All issued and outstanding shares of the Company’s capital stock (i) have
been duly authorized and validly issued and are fully paid and non-assessable,
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

(d) As of the Closing, the Company has reserved the Shares for issuance pursuant
to this Agreement. The Shares, when issued and delivered and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable. The Shares will be free of any preemptive or similar
rights, taxes, charges, liens or encumbrances.

 

(e) The data on shareholders’ holdings of Common Stock and preferred stock
attached hereto as Appendix A are accurate as of December 31, 2019 and have not
since such date changed materially or to an extent which would impair the
Company’s ability to fulfill its obligations under the Transaction Documents.

 

3.4 Authorization.

 

All corporate action on the part of the Company and its directors, officers and
stockholders necessary for the authorization, execution and delivery of each of
the Transaction Documents by the Company, the authorization, sale, issuance and
delivery of the Shares, the Novomic Divestment, and the performance of all of
the Company’s obligations under each of the Transaction Documents has been taken
or will be taken prior to the Closing. Each of the Transaction Documents
constitutes valid and binding obligations of the Company, enforceable in
accordance with their terms.

 

   

 



 

3.5 No Conflict.

 

(a) The execution and delivery by the Company of this Agreement, the execution
and delivery by the Company of each of the other Transaction Documents to which
it is or will be a party do not, and the consummation by the Company of the
transactions contemplated hereby and thereby will not, conflict with, or result
in any violation of or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of any lien or encumbrance pursuant to (i) any provision of the
certificate of incorporation or bylaws or comparable organizational documents of
the Company or Novomic, or (ii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or Novomic or Novomic’s
properties or assets, except in the case of clause (ii), which would not
materially impair the Company’s ability to fulfill its obligations under the
Transaction Documents or have a material effect on the business or operations of
the Company and Novomic, taken as a whole.     (b) No consent, approval, order
or authorization of, notice to, or registration, declaration or filing with any
court, administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, including any industry self-regulatory
organization (a “governmental authority”) is required by or with respect to the
Company or Novomic in connection with the execution and delivery by the Company
of this Agreement or any of the Transaction Documents or the consummation by the
Company of the transactions contemplated hereby and thereby, except for any
required notices of sale of securities filed with the U.S. Securities and
Exchange Commission (“SEC”) and state securities agencies.

 

3.6 SEC Filings.

 

(a) The Company has made available to Investor through the SEC’s website all of
its periodic reports, statements, schedules and registration statements filed
with the SEC since August 4, 2010 (the documents referred to in this Section
3.6(a), collectively, the “SEC Filings”).     (b) Since August 4, 2010, the
Company has filed with or furnished to the SEC each report, statement, schedule,
form or other document or filing required by applicable law to be filed or
furnished at or prior to the time so required. As of its filing date, each SEC
Filing complied as to form in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the
case may be and the SEC Filings do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

3.7 Financial Statements. The audited consolidated financial statements and
unaudited condensed consolidated financial statements of the Company included in
the SEC Filings (i) comply as to form, as of their respective filing dates with
the SEC, in all material respects with the applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto, (ii)
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except, in the case of unaudited statements, for the absence of footnotes), and
(iii) fairly present the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and cash flows for the periods then ended (subject to normal
year-end adjustments in the case of any unaudited interim financial statements).

 

3.8 No Material Undisclosed Liabilities. Other than ongoing liabilities towards
service providers listed in Schedule 3.9 below and those required by applicable
State or Federal law and/or the OTCQB stock exchange, there are as of the
Closing no material liabilities or obligations of the Company of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise. As of the Closing the Company has no outstanding tax liabilities.

 

   

 



 

3.9 Contracts and Assets. As of the Closing, except for its holding of 10% of
the capital stock of Novomic, the Company is not a party to any contracts,
agreements or instruments, other than as provided in Schedule 3.9 hereof and has
no properties or assets, and except for its holding of 10% of the capital stock
of Novomic, the Company has no subsidiaries and has no interest in any other
company. The Company does not have a “poison pill” or similar shareholder rights
plan in effect. All contracts to which the Company has at any time been a party
(“Former Contracts”) have as of the Closing been terminated or expired and there
are no outstanding debts, obligations, restrictions or liabilities of the
Company or any other party under any Former Contracts.

 

3.10 Compliance. The Company is not in violation (i) of any term of its
certificate of incorporation or bylaws, each as amended, or (ii) of any federal
or state statutes, rules or regulations the violation of which would be material
to the business or operations of the Company and Novomic, taken together as a
whole.

 

3.11 Litigation. There are no material actions, suits, proceedings or
investigations pending against the Company or Novomic (nor has the Company or
any of its subsidiaries received written notice of any threat thereof) before
any court or governmental agency. Neither the Company nor Novomic is a party or
subject to the provisions of any material order, writ, injunction, judgment or
decree of any court or government agency or instrumentality.

 

3.12 Offering. Subject to the accuracy of Investor’s representations and
warranties in Section 4, none of the Company, any of its affiliates, or any
person or entity acting on its behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the issuance of any of
the Shares under the Securities Act, whether through integration with prior
offerings or otherwise.

 

3.13 Registration Rights. The Company is presently not under any obligation and
has not granted any rights to register under the Securities Act any of its
presently outstanding securities or any of its securities that may hereafter be
issued.

 

3.14 Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with any of the Transaction Documents or any of the
transactions contemplated hereby and thereby.

 

3.15 Employees and Service Providers. As of the Closing the Company has no
employees or service providers and has no outstanding obligations or liabilities
to any former employees or service providers.

 

3.16 Representations Complete. None of the representations or warranties made by
the Company in this Agreement contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
contained herein, in the light of the circumstances under which they were made,
not misleading.

 

SECTION 4: REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor hereby represents and warrants to the Company as follows:

 

4.1 Organization, Good Standing and Qualification. Investor is a company duly
organized and validly existing under the laws of Israel. Investor has the
requisite corporate power and authority to execute and deliver each of the
Transaction Documents to which it is a party and to perform its obligations
pursuant to the Transaction Documents.

 

4.2 Authorization. All corporate action on the part of Investor and its
directors, officers and stockholders necessary for the authorization, execution
and delivery of each of the Transaction Documents to which it is a party by
Investor and the performance of all of Investor’s obligations under each of the
Transaction Documents has been taken or will be taken prior to the Closing. Each
of the Transaction Documents to which it is a party constitutes valid and
binding obligations of Investor, enforceable in accordance with their terms.

 

   

 



 

4.3 No Conflict.

 



(a) The execution and delivery by Investor of this Agreement, and the execution
and delivery by Investor of each of the other Transaction Documents to which it
is or will be a party do not, and the consummation by Investor of the
transactions contemplated hereby and thereby will not, conflict with, or result
in any violation of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of any lien or encumbrance pursuant to (i) any provision of the
certificate of incorporation or bylaws or comparable organizational documents of
Investor, or (ii) any loan or credit agreement, note, mortgage, indenture, lease
or other agreement, obligation or instrument to which Investor or any of its
subsidiaries is a party or by which their respective properties or assets may be
bound, or (iii) any law, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Investor or its properties or assets; except, in each case, for any of the
foregoing which would not have a material and adverse effect on Investor’s
ability to fulfill its obligations under the Transaction Documents.     (b)  No
consent, approval, order or authorization of, notice to, or registration,
declaration or filing with any governmental authority is required by or with
respect to Investor in connection with the execution and delivery by Investor of
this Agreement or any of the Transaction Documents to which it is a party or the
consummation by Investor of the transactions contemplated hereby and thereby.

 

4.4 Private Placement. Investor is acquiring the Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. Investor has such knowledge and
experience in financial and business matters so that Investor is capable of
evaluating the merits and risks of its investment in the Company. Investor is an
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the SEC under the Securities Act.

 

4.5 Legends. Investor understands and agrees that the Shares or any other
securities issued in respect of the Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the
following legend and that the transfer agent for the Company may be instructed
that the Shares are subject to the terms of such legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS
SUCH REGISTRATION IS NOT REQUIRED.”

 

SECTION 5: RESERVED

 

SECTION 6: CONDITIONS TO CLOSING

 

6.1 Conditions to the Obligations of Investor. Investor’s obligation to purchase
the Shares at the Closing is subject to the fulfillment on or before the Closing
of each of the following conditions, unless otherwise waived in writing by
Investor:

 

(a) Representations and Warranties. The representations and warranties made by
the Company and its directors in Section 3 shall be true and correct in all
material respects as of the date hereof and as of the Closing Date as though
made as of the Closing Date, except to the extent such representations and
warranties are made only as of an earlier date, in which case as of such earlier
date (in each case, disregarding any standards of materiality contained in such
representations and warranties).     (b) SEC filings. The Company has filed with
the SEC all documents required to be filed by the Company on or prior to the
Closing and has prepared final copies satisfactory to the counsel to Investor of
all documents required to be filed by the Company in connection with this
Agreement after the Closing.     (c) Due Diligence. The Investor has completed
to its satisfaction its due diligence review of the Company.

 

   

 



 

(d) Closing Deliverables. The Company shall have delivered to counsel to
Investor the following:

 

(i) the items set forth in Section 2.2. hereof;

 

(ii) a certificate executed by the Chief Executive Officer, President or Chief
Financial Officer of the Company on behalf of the Company certifying the
satisfaction of the conditions to closing listed in Section 6.1(a) in a form
satisfactory to counsel to Investor; and

 

(iii) a certificate of the Company executed by the Company’s Secretary,
attaching and certifying to the truth and correctness of (1) the current
certificate of incorporation of the Company, (2) the current bylaws of the
Corporation and (3) all board actions taken in connection with the transactions
contemplated by this Agreement, in a form satisfactory to counsel to Investor;
and

 

(iv) a true and correct copy of a definitive information statement (the “14-C”)
approved by counsel to Investor and filed with the SEC; and

 

(iv) a true and correct copy of an executed agreement for the purchase from the
Company of 90% of the fully diluted share capital of Novomic (“Novomic
Agreement”), and a true and correct copy of a resolution of the Company’s
shareholders in a form satisfactory to counsel to Investor approving the
execution, delivery and performance of the Novomic Agreement; and

 

(v) final copies satisfactory to counsel to Investor of all documents required
to be filed by the Company in connection with this Agreement after the Closing;
and

 

(vi) letters of resignation of all the members of the board of directors,
effective upon the Closing. The board shall be replaced at the Closing by a new
board appointed by Investor.

 

(vii) to the extent reasonably practicable, copies satisfactory to counsel to
Investor of waivers of options executed by the holders listed in Schedule
6.1(d)(vii) hereof of options to purchase shares of the Company in effect as of
the date of this Agreement.

 



(viii) copies satisfactory to counsel to Investor of executed Notices of
Conversion for the conversion to Common Stock of all shares of preferred stock
outstanding as of the date of this Agreement, and evidence satisfactory to
counsel to Investor of the conversion of all shares of preferred stock to shares
of Common Stock and of the cancellation of the issued shares of preferred stock
in the books of the Company.

 

(ix) copies satisfactory to counsel to Investor of executed waivers in respects
of warrants to purchase shares of preferred stock in the Company, and, to the
extent reasonably practicable, warrants to purchase shares of Common Stock,
executed by the holders of warrants listed in Schedule 6.1(d)(ix) hereof in the
Company.

 

(xi) evidence satisfactory to counsel to Investor of the termination, without
any surviving obligations, of all agreements with service providers to the
Company, including without limitation consulting agreements with present and
former directors of the Company.

 

(xii) documentation satisfactory to counsel to Investor for transfer of
authority to Investor’s designees in, or, at Investor’s discretion, closure of,
all bank accounts of the Company.

 

(xiii) any other documents reasonably requested by counsel to Investor as
evidence of the Company’s fulfilment of its obligations under this Agreement.

 

   

 

 

6.2 Conditions to the Obligations of the Company.

 

The Company’s obligation to sell and issue the Shares at the Closing is subject
to the fulfillment on or before such Closing of the following conditions, unless
otherwise waived in writing by the Company:

 

(a) The representations and warranties made by Investor in Section 4 shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date as though made as of the Closing Date, except to the extent such
representations and warranties are made only as of an earlier date, in which
case as of such earlier date (in each case, disregarding any standards of
materiality contained in such representations and warranties).     (b) Subject
to section 2.1 hereof, at the Closing, the Company will be clear of all
operations and subsidiaries except for a 10% holding in Novomic.

 

SECTION 7: MISCELLANEOUS

 

7.1 Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument referencing this Agreement and signed by each
of the Company and Investor.

 

7.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand,
messenger or courier service addressed:

 

(a) if, to Investor, to: Citrine S A L Investment & Holdings Ltd, 3 Ha’Melacha
St., Tel Aviv, Israel

 

with a copy (which shall not constitute notice) to:

Pearl Cohen Zedek Latzer Baratz

Azrieli Sarona Tower

121 Menachem Begin Rd.

Tel-Aviv, 6701203, Israel

Attn: Ilan Gerzi, Adv.

 

(b) if, to the Directors, to: Novomic Ltd., 23 Ha’melacha Street Rosh Haayin,
4809173 Israel

 

with a copy (which shall not constitute notice) to:

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Attn: Oded Har-Even, Esq.

 

(c) if, to the Company, to its registered address from time to time

 

with copies (which shall not constitute notice) to:

Zysman, Aharoni, Gayer and Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

Attn: Oded Har-Even, Esq.

 

and

 

Pearl Cohen Zedek Latzer Baratz

Azrieli Sarona Tower

121 Menachem Begin Rd.

Tel-Aviv, 6701203, Israel

Attn: Ilan Gerzi, Adv.

 

   

 

 



Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered, or if sent via an
internationally-recognized overnight courier service, freight prepaid,
specifying next-business-day delivery, one business day after deposit with the
courier, or (ii) if sent via mail, at the earlier of its receipt or five days
after the same has been deposited in a regularly-maintained receptacle for the
deposit of the United States mail, addressed and mailed as aforesaid or (iii) if
sent via facsimile, upon confirmation of facsimile transfer.

 

7.3 Governing Law. This Agreement shall be governed by the laws of Israel and
any dispute arising from or in connection with this Agreement shall be subject
to the exclusive jurisdiction of the courts of Israel. No other forum shall have
jurisdiction.

 

7.4 Expenses. Except as expressly provided herein, the Company and Investor
shall each pay their own expenses in connection with the transactions
contemplated by this Agreement and the other Transaction Documents.

 

7.5 Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by any party hereto and the
closing of the transactions contemplated hereby.

 

7.6 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party hereto without the prior written consent of the
other party. Any attempt by any such party to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement in
violation of this Section 7.6 shall be null and void ab initio. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

7.7 Entire Agreement. This Agreement and the other Transaction Documents,
including the exhibits attached hereto and thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

 

7.8 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

7.9 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

7.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

7.11 Public Announcements. The text of any public announcement made in
connection with this Agreement, including any report to the SEC made in
connection with the signing hereof, shall be approved in advance by Investor.

 

(signature page follows)

 

   

 

 

The parties are signing this Common Stock Purchase Agreement as of the date
stated in the introductory clause.

 



  TechCare Corp.   By:     Name:     Title:             Oren Traistman, director
of TechCare Corp.         Yossef De-Levy, director of TechCare Corp.        

Citrine S A L Investment & Holdings Ltd.



  By:     Name:     Title:    

 

   

 

 





Appendix A

 

A list of all holders of Common Stock and a list of all holders of Preferred A
shares accurate as of December 31, 2019.



 

[Attached]

 

Schedule 6.1(d)(vii)

 



Oren Traitsman 521,065 Stock Award Letter - April 6, 2017 Exercise Price -
$0.0001; Expiration Date - 13/3/2022 Shlomi Arbel 698,251 Stock Award Letters -
Apr 6, 2017; Sep 3, 2017 Exercise Price - $0.0001; Expiration Date - 13/3/2022
YMY Industry Ltd. 494,204 Stock Award Letter - April 6, 2017 Exercise Price -
$0.0001; Expiration Date - 13/3/2022 Yossef De-Levy 283,468 Stock Award Letter -
April 6, 2017 Exercise Price - $0.0001; Expiration Date - 13/3/2022





 

Schedule 6.1(d)(ix)

 



YMY Industry Ltd. 166,667 Subscription Agreement - April 28, 2019 Exercise Price
- $0.6; Valid until April 28, 2020 Oren Traitsman 166,667 Subscription Agreement
- April 28, 2019 Exercise Price - $0.6; Valid until April 28, 2020 Yossef
De-Levy 41,667 Subscription Agreement - April 28, 2019 Exercise Price - $0.6;
Valid until April 28, 2020 YMY Industry Ltd. 200,000 Subscription Agreement -
August 20, 2019 Exercise Price - $0.6; Valid until August 20, 2020 Oren
Traitsman 200,000 Subscription Agreement - August 20, 2019 Exercise Price -
$0.6; Valid until August 20, 2020 Oren Traitsman 50,000 Subscription Agreement -
November 14, 2019 Exercise Price - $0.6; Valid until November 14, 2020 YMY
Industry Ltd. 95,000 Subscription Agreement - November 14, 2019 Exercise Price -
$0.6; Valid until November 14, 2020



 









   

 

 

 

